Citation Nr: 0930091	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-38 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for retained foreign body, right paralumbar muscle at 
L3 level, with degenerative disc disease from June 21, 2006 
to February 24, 2009.

2.  Entitlement to an increased rating in excess of 40 
percent for retained foreign body, right paralumbar muscle at 
L3 level, with degenerative disc disease from February 24, 
2009.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers




WITNESS AT HEARING ON APPEAL

Veteran, Veteran's wife and Veteran's daughter


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to December 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision made for 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.

The Veteran testified at a Travel Board Hearing chaired by 
the undersigned Veterans Law Judge in September 2008.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.  

The Veteran's appeal was previously before the Board in 
January 2009, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.

The Board notes that in a June 2009 rating decision, the 
Appeals Management Center (AMC) increased the evaluation of 
the Veteran's service-connected retained foreign body, right 
paralumbar muscle at L3 level, with degenerative disc disease 
to 40 percent disabling, effective February 24, 2009.  The 
issue concerning the evaluation of the low back disability 
remains before the Board on appeal.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal). 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During the period of this claim, the Veteran's low back 
disability has not been productive of a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician; nor has there been any evidence of favorable or 
unfavorable ankylosis.

2.  From June 21, 2006 to February 24, 2009, forward flexion 
of the thoracolumbar spine was not limited to 30 degrees or 
less. 

2.  Since February 24, 2009, forward flexion of the 
thoracolumbar spine has been limited to less than 30 degrees.


CONCLUSIONS OF LAW

1.  From June 21, 2006 to February 24, 2009, the criteria for 
a rating in excess of 20 percent for the Veteran's low back 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2008). 

2.  From February 24, 2009, the criteria for a rating in 
excess of 40 percent for the Veteran's low back disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria
 
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).   

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)). 
 
In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 
 
The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59. 

Under 38 C.F.R. § 4.71a (2008), a lumbar disorder such as 
that presented in this case is evaluated under the general 
rating formula for disease and injuries of the spine, (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury:  In 
pertinent part, they provide that a 50 percent evaluation is 
warranted if there is evidence of unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is 30 
degrees or less or there is favorable ankylosis of the entire 
thoracolumbar spine; a 20 percent evaluation is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  If 
forward flexion of the thoracolumbar is greater than 60 
degrees, but not greater than 85 degrees, the combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees, or there is muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour, a 10 percent 
disability evaluation is warranted. 
 
Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25. 
There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237-5243 (2008). 

Additionally, there are two specific notes relating to 
intervertebral disc syndrome which provide the following: 
First, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Second, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008). 

Analysis

In an October 2003 rating decision, the RO granted the 
Veteran service connection for retained foreign body in the 
right paralumbar muscle at L3 level, with degenerative disc 
disease, with an evaluation of 10 percent, effective June 2, 
2003.

In August 2006, in response to his current claim for an 
increased rating for his service-connected low back 
disability, the Veteran was afforded VA neurological and 
orthopedic examinations.  At that time, the Veteran 
complained of low back pain which was intermittent, dull, 
aching and aggravated by bending over.  The examiner noted 
that there was minimal tenderness to palpation over the 
bilateral paraspinals.  The Veteran also reported symptoms of 
painful neuropathy and sometimes sharp and dull, electric 
shock-like pain and dysesthesia in the low back region.  It 
was also noted on neurological examination that the Veteran 
got up slowly and walked slowly, and that vibration sense was 
diminished on both feet, and Romberg's test was slightly 
positive.  The Veteran also reported difficulty walking due 
to his back pain at that time.  Active range of motion 
testing by the orthopedic examiner showed forward flexion 
limited to 35 degrees, with pain at the end range of motion; 
extension to 15 degrees; bilateral bending to 15 degrees; and 
bilateral rotation to 15 degrees.  Straight leg raising and 
Patrick's tests were negative.  Range of motion was reported 
by the neurologic examiner as forward flexion limited to 65 
degrees, lateral flexion to 15 degrees in each direction and 
extension up to 18 degrees.

In a December 2006 rating decision, the RO granted the 
Veteran an increased evaluation of 20 percent for his 
service-connected retained foreign body in the right 
paralumbar muscle at L3 level, with degenerative disc 
disease, effective June 21, 2006.  

In a September 2008 statement, M.K., the Veteran's private 
physician indicated that the Veteran's back pain had become 
so disabling that he could no longer get up and walk around; 
that the Veteran went from his bed, to his wheelchair, to the 
recliner in his house; and that he could no longer get up and 
attend to anything.  M.K. also indicated that the Veteran's 
wife had become his primary caregiver, and that the Veteran's 
"percentage of disability [was] ... well over the 20 percent 
mark."

During his September 2008 Travel Board hearing, the Veteran 
testified that due to his back pain, he was using a 
wheelchair; he was usually in a sitting or reclining 
position; that he was taking much longer to get out of bed; 
that his wife had to assist him with hygiene and dressing 
needs; and that he could not walk.  The Veteran's wife also 
testified that due to his back pain, the Veteran needed help 
getting around in his wheelchair and to steady himself, and 
that he had to use a walker when he wasn't in his wheelchair.  
She also testified that the Veteran always had to have 
something to help him walk, sit down or stand due to his back 
disability.  The Veteran's wife made similar statements 
regarding the difficulties the Veteran has due to his back 
disability in an earlier statement.  See January 2007 
statement.

In response to his appeal, the Veteran was afforded his most 
current VA examination in February 2009.  At that time, the 
Veteran complained of constant low back pain, variable in 
intensity, and made worse by standing or bending over.  The 
Veteran reported flare-ups of back pain with changes in the 
weather and weight-bearing.  The Veteran also reported that 
he was not taking any medication for his back pain, and that 
he had not had any incapacitating episodes of low back pain 
in the previous 12 months.  He did note radiation of his low 
back pain to the left leg to the level of the knee.  The 
examiner also noted that the Veteran was using a rolling 
walker for walking and support for his low back pain as well 
as his left hip condition.  The examiner also noted that the 
Veteran's diagnosis of Parkinson's disease significantly 
impacts his ability to shift his position, and that his 
difficulty in shifting position from standing to sitting is 
not secondary to his low back pain, but in the examiner's 
opinion, secondary to his Parkinson's disease.

On physical examination, forward flexion of the thoracolumbar 
spine was 20 degrees; backward extension 0 degrees; left 
lateral flexion 5 degrees; right lateral flexion 5 degrees; 
left lateral rotation 10 degrees; and right lateral rotation 
10 degrees, for a total range of motion of 50 degrees.  The 
examiner also noted that after repetitive use times three, 
forward flexion was reduced to 10 degrees because of pain, 
but not because of fatigue, weakness or lack of endurance.  
Neurological examination showed no localized weakness or 
sensory impairment of the lower extremities.  The diagnosis 
was degenerative arthritis of the lumbar spine.

In a June 2009 rating decision, the RO granted the Veteran an 
increased evaluation of 40 percent for his service-connected 
retained foreign body in the right paralumbar muscle at L3, 
with degenerative disc disease, effective February 24, 2009, 
based on evidence of forward flexion of the thoracolumbar 
spine of less than 30 degrees.

The Veteran's current claim for an increased rating was 
received in June 2006.  Accordingly, the criteria under the 
general rating formula for disease and injuries of the spine, 
effective September 26, 2003, will be considered.

Period beginning  June 21, 2006 and ending February 24, 2009

As noted above, in order for the Veteran to receive a higher 
rating of 40 percent for his service-connected low back 
disability under the general rating formula for diseases and 
injuries of the spine, there must be evidence of  forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  There 
is no medical evidence of record, VA or private, showing 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less prior to the February 24, 2009 VA 
examination.  Instead, the medical evidence shows that 
forward flexion was not limited to more than 35 degrees 
during this period.  See August 2006 VA examination report.  
In addition, there is no evidence of record showing ankylosis 
of the thoracolumbar spine at any time during the appeal 
period.  Accordingly, a rating in excess of 20 percent is not 
warranted from June 21, 2006 to February 24, 2009.

With regard to the Deluca factors, the Board finds that for 
the period beginning June 21, 2006, the assigned 20 percent 
disability evaluation sufficiently reflects the level of 
functional impairment demonstrated at that time.  As noted 
above, on VA examination in August 2006, the Veteran 
complained of low back pain, painful neuropathy and 
difficulty walking due to his back pain.  It was also noted 
on neurological examination that the Veteran got up slowly 
and walked slowly.  The Board also acknowledges that in the 
aforementioned September 2008 statement from M.K., the 
Veteran's personal physician indicates that the Veteran's 
back pain had become so disabling that he could no longer get 
up and walk around; he could no longer attend to anything; 
and that the Veteran's wife had become his primary caregiver.  
In addition, as noted above, during his September 2008 
hearing, the Veteran testified that due to his back pain, he 
was using a wheelchair; he was usually in a sitting or 
reclining position; that he was taking much longer to get out 
of bed; that his wife had to assist him with hygiene and 
dressing needs; and that he could not walk.  However, the 
Board notes that during his August 2006 VA examination, 
active range of motion testing showed that forward flexion 
was only limited to 35 degrees.  Furthermore, the Board notes 
that VA outpatient treatment records dated from October 2003 
to October 2007 show that the Veteran was exercising on 
average three times per week, bowling, walking and doing 
household chores, and that although he was having some issues 
with an unsteady gait and slight instability, as well as 
occasional falling; these problems were actually associated 
with his diagnosed Parkinson's Disease.  See VA outpatient 
treatment records from the VA Medical Center in Philadelphia, 
Pennsylvania.  The Board also notes that M.K. did not provide 
any objective data to support his conclusions.

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of his low back disability.  
Accordingly, the Board finds that an evaluation in excess of 
20 percent is not warranted from June 21, 2006 to February 
24, 2009.

Period beginning February 24, 2009

In order for the Veteran to receive a higher evaluation of 50 
percent under the general rating formula for disease and 
injuries of the spine, there must be evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.  At no time 
during the pendency of this appeal has the evidence required 
for a 50 percent evaluation under the general rating formula 
been shown.  Accordingly, a rating in excess of 40 percent 
for the Veteran's low back disability from February 24, 2009 
is not warranted.  

With regard to the DeLuca factors, the Board finds that from 
February 24, 2009, the assigned 40 percent disability 
evaluation sufficiently reflects the level of functional 
impairment demonstrated. In this regard, the Board notes 
again that the February 2009 VA examiner did indicate that 
some of the Veteran's functional impairment, particularly his 
difficulty with shifting positions, is attributed to his 
Parkinson's disease and not his low back disability.  
Furthermore, the Veteran indicated that his walker was used 
for both his low back pain and his left hip condition.  There 
is also no indication that the Veteran's low back disability 
impacts his employment, as he is retired.  Accordingly, the 
Board finds that, even with consideration of all pertinent 
disability factors, none of the evidence supports a finding 
that the Veteran's functional impairment more nearly 
approximates an evaluation of 50 percent under the general 
rating formula.  

Extra-schedular consideration

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability and that 
the manifestations of the disability are those contemplated 
by the schedular criteria.  In sum, there is no indication 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
evaluation.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order. 

Duties to Notify and to Assist Claimants
 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).   
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).    
 
The record reflects that in July 2006, prior to the initial 
adjudication of the claim, the Veteran was provided with the 
required notice under § 5103.  The Board notes that, even 
though the letter requested a response within 60 days, it 
also expressly notified the Veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent). 

The Veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in July 2006 and July 2009.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  The Veteran was provided the specific 
notice required by Vazquez-Flores in a May 2008 letter. 
 
The Board notes that all pertinent evidence has been obtained 
in this case and the Veteran has been afforded appropriate VA 
examinations.  Neither the Veteran nor her representative has 
identified any additional evidence that could be obtained to 
substantiate the denied claim.  The Board is also unaware of 
any such evidence. 
 
In sum, the Board concludes that any errors in the notice and 
the development of the claim by the originating agency were 
not prejudicial to the Veteran.


ORDER

For the period beginning June 21, 2006 and ending February 
24, 2009, a rating higher than 20 percent for retained 
foreign body, right paralumbar muscle at L3 level, with 
degenerative disc disease is denied.

For the period beginning February 24, 2009, a rating higher 
than 40 percent for retained foreign body, right paralumbar 
muscle at L3 level, with degenerative disc disease is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


